[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Jim Hester was convicted of crime and he appeals. Affirmed.
This appeal is on the record proper without a bill of exceptions. The written charges, given and refused, are set out in the transcript as provided by statute (Acts 1915, p. 815), but not the mero motu charge of the court. *Page 436 
It has been repeatedly held that this court cannot review the charges refused to appellant in the absence of a bill of exceptions and the oral charge of the court. — Mitchell'sCase, 14 Ala. App. 104, 71 So. 982; Clay's Case, 14 Ala. App. 664,71 So. 982; Clark's Case, 14 Ala., 633, 72 So. 291;  Dorough's Case, 14 Ala. App. 110, 72 So. 208.
Examination of the record shows the judgment entry and the proceedings had in support thereof to be in all things regular, and the judgment below is accordingly, affirmed.
Affirmed.